Citation Nr: 1329437	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  13-05 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from July 1942 to April 
1943, and from September 1943 to March 1946.  The Appellant 
is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the Veteran's 
claims for service connection for lung cancer, bladder 
cancer, and herniated discs.  In January 2010, the Veteran 
submitted his disagreement to these issues.  He passed away 
in March 2010, while these claims were still pending.  

The law was recently amended in 2008 to allow for the 
substitution of a claimant when the original claimant dies 
during the pendency of a claim or appeal, provided that the 
death occurred on or after October 10, 2008, and that the 
proposed substitute claimant would be eligible to receive 
accrued benefits under 38 U.S.C.A. § 5121.  See 38 U.S.C.A. 
§ 5121A (West Supp. 2012).  Because the Veteran had claims 
pending at the time of his death in March 2010, and the 
Appellant would be eligible for accrued benefits, the RO 
substituted the Appellant for the Veteran in his pending 
claims.  

In November 2012, the RO sent the Appellant a statement of 
the case on the claims for service connection for lung 
cancer, bladder cancer, and herniated discs.  In January 
2013, she filed a statement wherein she set forth her theory 
that the Veteran died from lung cancer due to asbestos 
exposure.  This statement was accepted by the RO as a 
substantive appeal in lieu of VA Form 9 pursuant to 38 
C.F.R. § 20.202.  Because she only addressed the claim for 
lung cancer, that is the only issue that has been certified 
to the Board, as reflected above.  

Review of the Virtual VA paperless claims processing system 
does not reveal additional documents that are pertinent to 
this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Appellant's claim so that she is 
afforded every possible consideration. 

The Veteran passed away in March 2010.  The claims files do 
not contain any records that are contemporaneous to the time 
of death, and do not contain complete records of treatment 
for cancer.  The record shows that the Veteran received both 
VA and private treatment.  A complete set of his treatment 
records, especially those regarding bladder or lung cancer, 
must be associated with the claims files.  38 U.S.C.A. 
§ 5103A(b).  

Both the Veteran, prior to passing away, and the Appellant 
have asserted that the Veteran was exposed to asbestos 
during World War II, while stationed on the USS Hermitage 
and the USS Venango.  Further, in an October 2003 statement, 
the Veteran reported that he was an engineering officer, and 
his duty stations were located in the engine rooms of those 
ships.  His wife supplemented that statement in January 2013 
by asserting that he was exposed to asbestos in the engine 
rooms.  As the evidence indicates that the Veteran was 
possibly exposed to asbestos in service, and that he later 
was diagnosed with metastic bladder cancer and lung cancer, 
a medical opinion as to whether his later diagnoses are 
related to in-service exposure should therefore be obtained.  
38 U.S.C.A. § 5103A(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Make arrangements to obtain the 
Veteran's complete treatment records from 
the Boston VAMC, dated from February 2009 
through March 2010.  

2.  Make arrangements to obtain the 
Veteran's complete treatment records from 
the West Palm Beach VAMC.  

3.  Make arrangements to obtain the 
Veteran's complete treatment records from 
the Lahey Clinic, to include all records 
dated prior to July 2008 and after January 
2009.  

4.  Upon completion of the above 
directive, forward the claims file to an 
appropriate physician for a medical 
opinion.  The entire claims file and a 
copy of this remand should be reviewed by 
the examining physician prior to rendering 
any opinion.  

Although required to review all of the 
evidence, the examiner's attention is 
directed to the following:

a.  The Veteran served on active duty 
from July 1942 to April 1943, and from 
September 1943 to March 1946.  

b.  Prior to his death, the Veteran 
alleged he was exposed to asbestos 
while stationed on the USS Hermitage 
and the USS Venango.  In 2003, he 
indicated his duty stations on both 
ships were in the engine room.  In 
2013, his wife asserted he was exposed 
to asbestos in the engine room.  The 
examiner is asked to formulate an 
opinion based on the premise that the 
Veteran was exposed to asbestos between 
1942 and 1946.

c.  The Veteran's cause of death is 
listed as metastatic bladder cancer, 
which was excised in or around 2005.  
His private physician noted in March 
2009 that he thought that lung 
malignancies metastasized from 
elsewhere.

The examiner is asked to answer the 
following questions:

a.  Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's bladder cancer was caused 
by exposure to asbestos during service?  
If so, is it at least as likely as not 
that his bladder cancer metastasized to 
the lung?

b.  Is it at least as likely as not 
that the Veteran's lung cancer was 
caused by exposure to asbestos during 
service?  

The examiner is asked to provide a 
complete explanatory rationale for each 
opinion rendered.  

5.  Following completion of the above 
directive, review the claims file to 
ensure compliance with this remand.  If 
the examination report does not include 
adequate responses to the specific 
opinions requested, it must be returned to 
the examiner for corrective action.

6.  Finally, after completing all of the 
above, and any additional development 
deemed warranted, readjudicate the claim 
on appeal.  If the benefit on appeal 
remains denied, furnish the Appellant and 
her representative with a copy of a 
supplemental statement of the case (SSOC) 
and allow an appropriate time for 
response.  Thereafter, return the file to 
the Board for further appellate 
consideration.

The Appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



